1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DANE FLY,                                           Case No. 3:18-cv-00568-MMD-WGC
4                                            Plaintiff,                     ORDER
5            v.
6     ROMEO ARANAS, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   an individual who has been released from the custody of the Nevada Department of

12   Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.

13   (ECF No. 1). In its screening order, the Court denied Plaintiff’s application to proceed in

14   forma pauperis for prisoners as moot and instructed Plaintiff to file an application to

15   proceed in forma pauperis by a non-prisoner within 30 days. (ECF No. 4 at 5-6.) The

16   30 days has passed, and Plaintiff has not filed an application to proceed in forma pauperis

17   by a non-prisoner. It appears that Plaintiff has been actively monitoring this case and

18   may not have understood the Court’s directive. The Court will grant Plaintiff an extension

19   until November 22, 2019 to file an application to proceed in forma pauperis by a non-

20   prisoner or else or pay the full filing fee of $400. Plaintiff must either file an application to

21   proceed in forma pauperis by a non-prisoner or pay the full filing fee in order for this case

22   to proceed.

23   II.    CONCLUSION

24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

25   Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as

26   well as the document entitled information and instructions for filing an in forma pauperis

27   application.

28          ///
1
            IT IS FURTHER ORDERED that by November 22, 2019, Plaintiff will either: (1) file
2
     a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the
3
     full filing fee of $400.
4
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
5
     dismissal of this action may result.
6
            DATED: October 31, 2019.
7
8
                                              UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
